Title: To James Madison from Hans Rudolph Saabye, 7 April 1801
From: Saabye, Hans Rudolph
To: Madison, James


					
						Sir!
						Copenhagen y. 7th. April 1801.
					
					I send you enclosed Duplicate of my last letter of 16 Febr. Since which very important events have happend.
					An English fleet consisting of 58 Ships of the line, frigats and smaller armed Vessels having appeared in the Cattegat, between de Koll and Elsinear, there arrived the 20 March a frigate under flag of Truce with dispatches for the English chargé d’affaires Mr. Drummond, who after having receiv’d them, deliver’d a Note, couched in very harsh terms, and insisting on being acknowledged as British Minister.  This note was returned unanswered, and Notice was given to Mr. Drummond, that as long as the Embargo on Danish Ships was not taken of in England, he could not be receiv’d in that Capacity.  In consequence of this refusal Mr. Drummond demanded Passports, which were imediately sent him, and he set of for Elsenore the 21, going onboard of said frigate a long with another Negotiator, who had been Sent hither, of the name of Vansittart.
					The fleet remained several days in the same position when at last a flag of Truce was Sent by Sir Hyde Parker to the Comandant of Cronburg, demanding a free Passage thro’ the sound; on which a reply was made, that no forreign fleet could be permitted to remain within Gunshot of the Castle, unless previous notice had been given of their intentions, and this answer was denounced by the English Admiral to be a declaration of War.
					Early in the Morning of the 31 March, the English availed themselves for entering the Sound, of a very favourable and smart breeze, which enabled them to stand as nigh as possible to the Swedish Shore.  The fleet sustain’d a smart Cannonading from the Castle of Cronborg, tho’ without much effect, the distance being so very great.  This fire was answered by the English, who threw about 200 Bombs into the Castle and the Town of Elsenore, which however did no other harm, than that 2 Men were killed, and 2 wounded.  Towards noon the fleet was in sight of this Town, and anchored between the Island of Hveen and our Road.  In this position they remained about two days, with a Vieuw to recognize as much as possible our Line of Defense.  In the forenoon of the 2d. instant, they attacked the southern parts, as being the weakest, and that which was not supported by any fix’d batteries.
					At half past ten oClock A.M. the battle began, and continued four hours and a half very obstinately, the Danes fighting with determination and bravery, the like of which the English themselves confessed, never to have met with.  The attack was made by 12 Ships of the Line, 8 heavy frigates, and some smaller Vessels, being in all about 40 sails.  As they attacked only about the 2/3 parts of the Line of defence, which consisted of 7 Block ships of 64 Guns, 2 frigates, and 6 smaller Vessels, all of which were not able to move, and having only the one Side from which they could return the Ennemies fire.  The most of them fought constantly against two or three of the English, which they endured, until all the Guns were dismounted, or when there were no more people left to work them.  The loss of the Danes is computed about 16 to 1800, killed and wounded.
					That of the English, who during the Engagement receiv’d fresh supplies of Men from Admiral Parkers division, is certainly more considerable, many of their Ships having been much mauld, and two of them struck Colours during the action, but some of the other Ships sailing up to their Support, they hoisted them again.  Some of the danish Ships of defence, which had been deserted by their Crews, were taken Possession of by the English, but found in such a situation, that they have been obliged to burn them in our Road, one excepted which possibly may be dragged to England.  At three oClock P.M. when Parkers Division approach’d and came within Gunshot of the fixd batteries and the Northern defence, Lord Nelson sent a flag of Truce, demanding an Armitice, which was granted for twenty four hours, but has since been constantly prolong’d, and it is said the English have offered it for four months.  It is probable that the Emperor Pauls death, the news of which event, now is brought here by a Courier, may influence in a favourable manner on these affairs, as it is said the new Emperor Alexander is of a pacific disposition.  Thus it is to be hoped that not only the disputes in the North of Europe may be soon terminated, but that as this may lead to a general peace, the Negotiations between France and England, having been opened again.  Tho the Danes lost the battle on account of the Supperior force by which they were attacked the brittish will have very little cause to boast of their Victory, as they scarcely will be able to perform their intended designs against Russia with a fleet in so indifferent a Situation.
					Few of the Danes, who fought so bravely, were Seamen.  The most of them were Volunteers, being common porters or belonging to the Lower orders of handy craftsmen, which encreases very much the glory and merit of such an unparalleled resistance.  With the highest Esteem I remain Sir Your mo. obed & mo. hble srvt.
					
						H. R. Saabye
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
